Bradbury, J.
I dissent from the judgment of affirmance on the ground that the charge of the court, while in the main accurate and clear, was so prolix that it probably confused rather than guided the minds of the jury in considering the evidence. Its effect was to make too prominent the rights of the officers in making the arrest, while it failed to entirely cover the vital point in the case, which was that relating to the rights of the accused in the facts and circumstances immediately attending the homicide.